In The
                        Court of Appeals
          Sixth Appellate District of Texas at Texarkana


                           Nos. 06-20-00045-CV &
                                06-20-00065-CV



CHONGQING HUANSONG INDUSTRIES GROUP IMP. & EXP. TRADE CO., LTD. AND
    CHONGQING HUANSONG INDUSTRIES (GROUP) CO., LTD., Appellants

                                      V.

                  DESIREE SWANSON, ET AL., Appellees




                    On Appeal from the 71st District Court
                          Harrison County, Texas
                          Trial Court No. 190153




                 Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       Desiree Swanson, LLC, and Fun Motors of Longview, Inc., appellees, have filed a

motion to consolidate the appeals in the above-numbered proceedings. We overrule the motion

insofar as consolidating the appeals is concerned.

       In the interest of judicial economy, however, we permit the record in cause number 06-

20-00045-CV to be used in conjunction with cause number 06-20-00065-CV. We further grant

that portion of the motion requesting that new deadlines for filing the record and the briefing be

entered. All filing deadlines in cause number 06-20-00065-CV shall apply to both appeals and

both cases shall be briefed together.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: September 15, 2020




                                                2